Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

Claims 1 – 20 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
 A system for detecting small objects in a roadway scene, the system comprising: a camera coupled to a vehicle, the camera configured to capture a roadway scene image, the roadway scene image including a first plurality of locations; and an electronic controller coupled to the camera, the electronic configured to: receive the roadway scene image from the camera, generate a Generative Adversarial Network (GAN) model using the roadway scene image, determine a distribution indicating  how likely each location of the first plurality of locations in the roadway scene image can contain a roadway object using the GAN model, determine a second plurality of locations in the first plurality of locations in the roadway scene image by sampling the distribution, determine a feature of the roadway object, and detect the roadway object at one of the second plurality of locations in the roadway scene image based at least in part on the feature of the roadway object.  



A method for detecting small objects in a roadway scene, the method comprising: receiving, with an electronic processor, a roadway scene image from a camera coupled to a vehicle, the roadway scene image including a first plurality of locations; generating, with the electronic processor, a Generative Adversarial Network (GAN) model using the roadway scene image; determining, with the electronic processor, a distribution indicating  how likely each location of the first plurality of locations in the roadway scene image can contain a roadway object using the GAN model; determining, with the electronic processor, a second plurality of locations in the first plurality of locations in the roadway scene image by sampling the distribution; determining, with the electronic processor, a feature of the roadway object, and detecting, with the electronic processor, the roadway object at one of the second plurality of locations in the roadway scene image based at least in part on the feature of the roadway object.  


Regarding Claim 19,
 A non-transitory computer-readable medium storing computer-readable instructions that, when executed by an electronic processor of a computer, cause the computer to perform operations comprising: receiving a roadway scene image from a camera coupled to a vehicle, the roadway scene image including a first plurality of locations; generating a Generative Adversarial Network (GAN) model using the roadway scene image; determining a distribution indicating  how likely each location of the first plurality of locations in the roadway scene image can contain a roadway object using the GAN model; determining a second plurality of locations in the first plurality of locations in the roadway scene image by sampling the distribution; and detecting the roadway object at one of the second plurality of locations in the roadway scene image.  





Regarding Claim 1: Claim 1 is   rejected under  Hotson et al. (USPUB 20190080206) in view of Garimella et al. (USPAT 11023749)  teaches  A system for detecting small objects in a roadway scene, the system comprising: a camera coupled to a vehicle, the camera configured to capture a roadway scene image, the roadway scene image including a first plurality of locations; and an electronic controller coupled to the camera, the electronic configured to: receive the roadway scene image from the camera, limitations (detailed rejection of the claim mentioned within Office Action dated 06/17/2021) within claim 1,  but does not teach the amended limitations “determine a distribution indicating  how likely each location of the first plurality of locations in the roadway scene image can contain a roadway object using the GAN model, determine a second plurality of locations in the first plurality of locations in the roadway scene image by sampling the distribution, determine a feature of the roadway object, and detect the roadway object at one of the second plurality of locations in the roadway scene image based at least in part on the feature of the roadway object.  ”

Regarding Claim 10: Claim 10 is   rejected under  Hotson et al. (USPUB 20190080206) in view of Garimella et al. (USPAT 11023749)  teaches  A method for detecting small objects in a roadway scene, the method comprising: receiving, with an electronic processor, a roadway scene image from a camera coupled to a vehicle, the roadway scene image including a first plurality of locations; generating, with the electronic processor, a Generative Adversarial Network (GAN) model using the roadway scene image; determining, with the electronic processor,  limitations (detailed rejection of the claim mentioned within Office Action dated 06/17/2021) within claim 10,  but does not teach the amended limitations “a distribution indicating  how likely each location of the first plurality of locations in the roadway scene image can contain a roadway object using the GAN model; determining, with the electronic processor, a second plurality of locations in the first plurality of locations in the roadway scene image by sampling the distribution; determining, with the electronic processor, a feature of the roadway object, and detecting, with the electronic processor, the roadway object at one of the second plurality of locations in the roadway scene image based at least in part on the feature of the roadway object.”

Regarding Claim 19: Claim 19 is   rejected under  Hotson et al. (USPUB 20190080206) in view of Garimella et al. (USPAT 11023749)  teaches  A non-transitory computer-readable medium storing computer-readable instructions that, when executed by an electronic processor of a computer, cause the computer to perform operations comprising: receiving a roadway scene image from a camera coupled to a vehicle, the roadway scene image including a first plurality of locations; generating a Generative Adversarial Network (GAN) model using the roadway scene image; limitations (detailed rejection of the claim mentioned within Office Action dated 06/17/2021) within claim 19,  but does not teach the amended limitations “determining a distribution indicating  how likely each location of the first plurality of locations in the roadway scene image can contain a roadway object using the GAN model; determining a second plurality of locations in the first plurality of locations in the roadway scene image by sampling the distribution; and detecting the roadway object at one of the second plurality of locations in the roadway scene image.  ”



3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637